Citation Nr: 1424005	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  11-84 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Des Moines, Iowa


THE ISSUE

Entitlement to payment of or reimbursement for expenses resulting from unauthorized medical treatment provided to the Veteran by multiple medical providers during the period November 28, 2009, to December 3, 2009.


REPRESENTATION

Appellant represented by:	Jason M. Craig, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nilon, Counsel
INTRODUCTION

The Veteran served on active duty from October 1972 to September 1975, from January 1991 to May 1991 and from October 2003 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of decisions issued by the Department of Veterans Affairs (VA) Central Iowa Healthcare System in Des Moines, Iowa that denied claims by multiple providers for services rendered to the Veteran.  The original claims were filed by the medical providers; the appeal has been pursued by the Veteran as appellant.

Specifically on appeal are the following charges.  (1) From Mercy Clinics, charges of $2,089.00 for services on November 29, 2009.  (2) From Medical Center Anesthesiologists, charges of $3,182.00 for services on November 29, 2009.  (3) From Mercy Professional Practice Associates, charges of $9,717.00 for services on November 28, 2009.  (4) From Mercy Medical Center, charges of $101,753.44 for services from November 28, 2009, to December 3, 2009.  (5)  From Iowa Radiology, charges of $638.00 for services on November 28, 2009.  (6)  From Story County Medical Center, charges of $7,039.17 for services on November 28, 2009.  (7) From Iowa Heart Center, charges of $1,195.00 for services from November 29, 2009, to December 2, 2009.  (8) From Trauma Physician Services, charges of $1,108.00 for services from November 28, 2009, to December 3, 2009.  (9) From Diagnostic Imaging Associates, charges of $766.50 for services on November 28, 2009.

In June 2012 the Veteran testified in a "Travel Board" hearing before the undersigned Veterans Law Judge at the VA Regional Office (RO) in Des Moines, Iowa.  A transcript of the hearing is of record.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

The Board finds that further development is required before the appeal can be adjudicated.

The AOJ denied all charges claimed based on a determination that the Veteran had a third-party payer, which rendered him ineligible for payment or reimbursement under the provisions of the  38 U.S.C.A. § 1725 (Millennium Bill Act).  

First, the Board notes that the Veteran is service-connected for coronary artery disease.  Therefore, the applicable statute for the charges from Iowa Heart Center is 38 U.S.C.A. § 1728, not the Millennium Bill Act; there is nothing in 38 U.S.C.A. § 1728 that prohibits payment of otherwise-qualifying emergency charges because of a third party payer.  These charges must be remanded to the AOJ so that the claim may be adjudicated in the first instance under the correct statute.

Second, in regard to non-cardiac charges, the claims were denied based on the AOJ's interpretation of 38 U.S.C.A. § 1725 (2002) at the time.  Since that action, Congress has significantly amended 38 U.S.C.A. § 1725 effective from February 1, 2010.  The amendment provides that VA may provide reimbursement for emergency treatment when the veteran has a third-party payer, and also provides that payment may be made for treatment before the date of enactment of the amendment if the circumstances applicable to the veteran make it appropriate to do so.  See Expansion of Veteran Eligibility for Reimbursement by Secretary of Veterans Affairs for Emergency Treatment Furnished in a Non-Department Facility, Pub. L. No. 111-137, Stat. 3495.

Effective May 21, 2012, VA amended its regulations to be consistent with the Statute cited above.  Specifically, VA amended 38 C.F.R. §§ 171.001, 17.1002, 17.1004 and 17.1005 to expand the qualifications for payment or reimbursement to veterans who receive emergency services in non-VA facilities, establish accompanying standards for the method and amount of payment or reimbursement, and provide that VA will provide retroactive payment or reimbursement for emergency medical treatment received by a veteran in certain circumstances. 

The amended Regulation provides that payment may be considered even if an applicant has a third-party payer, and also provides that a claim may be filed as late as one year after May 21, 2012.  See amended 38 C.F.R. §§ 17.1001(g) and 17.1004(f).  The amended Regulation also specifies that if the claimant has contractual or legal recourse against a third-party payer, then VA becomes the secondary payer, but will not reimburse a claimant for deductible, copayment or similar amount the veteran owes the third party.  See amended 38 C.F.R. § 17.1005(e) and (f).   Thus, the amended Statute is worded in such a way that payment may be considered in the Veteran's case.  

Whether the Veteran would actually receive payment or reimbursement under 38 U.S.C.A. § 1725 (as amended) or 38 U.S.C.A. § 1728 depends upon whether the treatment claimed was a qualifying emergency situation and on whether VA facilities were reasonably available.  Neither of these questions has been considered by the AOJ.  Also, the question of whether, or when, the Veteran's condition was stabilized to the point where he could have been transferred to a VA medical facility is a medical determination that is not within the competence of the Board in the absence of independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the charges from Iowa Heart Center and from all other providers who provided cardiac treatment to the Veteran under the criteria of 38 U.S.C.A. § 1728.  The AOJ should specifically determine whether the cardiac treatment was a qualifying emergency situation and whether VA facilities were reasonably available, given the circumstances (cardiac symptoms arose while the Veteran was undergoing surgery at Mercy Medical Center). 

2.  Adjudicate all non-cardiac charges under the amended 38 U.S.C.A. § 1725.  The AOJ should specifically determine whether claimed charges were a qualifying emergency situation and whether VA facilities were reasonably available, given the circumstances (the Veteran was transported first to Story County Medical Center and then to Mercy Medical Center). 

3.  If the AOJ determines that any charges are not payable because the Veteran's condition had stabilized to the point where transfer to a VA facility would have been feasible, a supporting medical opinion should be included in the record.  

4.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and his representative a Supplemental Statement of the Case (SSOC) and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



